DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 17-18 and 20-24 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barron et al. (2014/0041655A1).
Barron et al. discloses substantially discloses a cartridge and/or method for using an aerosol provision device comprising said cartridge (104, see Fig. 1) for generating a flow of aerosol for inhalation by a user, the cartridge (104) comprising: a chamber for containing a liquid (103A, see paragraph 0070) from which, in use, the aerosol provision device generates the flow of aerosol (see paragraph 0070); a first connector arrangement (see Fig. 2) for releasably connecting the cartridge to a body portion of the aerosol provision device; a second connector arrangement (see Fig. 2) for releasably connecting the cartridge to a container for a material so that, in use, the flow of aerosol generated by the aerosol provision device flows through the material in the container before being inhaled by the user; wherein the first connector arrangement is configurable in a locked configuration (see Fig. 1) and in an un-locked configuration (see Fig. 2) and wherein the first connector arrangement must be configured in the un-locked configuration in order for the cartridge to be removeable from the body portion of the aerosol provision device, and wherein the first connector arrangement is configured such that the first connector arrangement can be configured from the locked configuration to the unlocked configuration while the cartridge remains stationary with respect to the body portion (see Fig. 1, Fig. 2, Fig. 4, paragraphs 0058, 0060, 0064, 0068-0072). Regarding the features of claims 2-4, 9-11 and 18 are also disclosed by Barron et al. (see Figs. 1, 2, 4 and paragraphs 0058, 0060, 0064 and 0068-0072).  Should further issue arise, minor variations to Barron et al. are deemed as being obvious design choice variation or optimization that related to size, shape, arrangement of parts and/or that are related to old and well-known use or practice for one of ordinary skill in the art. For example, regarding the features in claims 5-8, 12-14 and 17 are not novel or inventive since they are only related to slight constructional changes which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages achieved can readily be foreseen.
Allowable Subject Matter 
Claims 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US-20200350736-A1) and Potter (US-20200324066-A1) are further cited to show related prior art cartridge for aerosol provision device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831